Citation Nr: 1709212	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1989 with additional periods of active duty for training (ACDUTRA) in the Army Reserve. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied several service connection and increased rating claims.  The appeal was remanded in October 2011.

In July 2014, the Board decided the service connection and increased rating claims on appeal but noted that the Veteran had stated that she was unable to work, and therefore determined that the issue of TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board remanded the TDIU claim, as the record had not been sufficiently developed to adjudicate it.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2014 decision, the Board noted that, in addition to several other issues raised by the record, the issue of entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities was raised by a January 2009 VA treatment record, but had not been adjudicated by the AOJ.  It therefore referred such issues to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b).  

In a May 2016 deferred rating decision, the AOJ noted the issues, including service connection for an acquired psychiatric disorder secondary to service-connected disabilities, referred by the Board in July 2014, and requested initiation of development for those issues.  However, the issue of service connection for an acquired psychiatric disorder has yet to be adjudicated by the AOJ.  Moreover, notably, in its June 2016 supplemental statement of the case continuing to deny a TDIU, the AOJ noted that, while the record reflects that the Veteran was granted Social Security disability benefits, such disability was found to be due to, in addition to her service-connected disabilities, other nonservice-connected disorders including a mood disorder.  

Thus, resolution of the Veteran's service connection claim for an acquired psychiatric disorder might impact her TDIU claim.  See 38 C.F.R. § 4.16(a).  Under these circumstances, the Board finds that these issues are inextricably intertwined, and a decision on the TDIU claim at this time would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

After adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities, and completing any other necessary development, readjudicate the TDIU issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




